DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 and 09/10/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for selecting a transportation asset, this is done using a transportation asset management system that is capable of:
receiving information about the shipment, including shipment attribute data;
receiving information about the transportation assets, including asset attribute data;
and then the system selects one or more weighting factors, associated with shipment attribute data and asset attribute data;
determine an asset rating value;

updating the database to assign the selected transportation asset to the shipment.
 This method is being used to select a transportation asset for a specific shipment, which is contact between two business entities, the business relations is considered a commercial or legal interaction, which is found in an enumerated grouping of "certain methods of organizing human activity". 
This judicial exception is not integrated into a practical application because the elements, which all send and receive information through the transportation asset management system, are merely applied to a computer element.  The information that is being sent and received is able to teach using the information to make decisions, and using those decisions to assign transportation assets, but those decisions do not change the computer technology itself, since decision making procedures may be performed mentally, but in this instance are performed electronically. Further, making decisions using weighting factors is not a technical solution, because there is no need for technology to perform this decision making procedure, but it is applied to computer elements without more. Therefore, following MPEP 2106.05 (f) the claims fails to integrate the abstract idea into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims continue to perform all elements on the asset management system, which is not more than steps to use weighting factors and making decisions. The combination of all elements do not provide 
Dependent claims 2-4, 6-8, 20 and 21 do not add any additional elements, beyond further details of the decision making process and therefore are rejected under 101 for the same reasoning of the independent claims from which they depend above.
Independent claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The system is being used to select a transportation asset for a specific shipment, which is contact between two business entities, the business relations is considered a commercial or legal interaction, which is found in an enumerated grouping of "certain methods of organizing human activity". The claim(s) recite(s) the same steps as claimed in independent claim 1 and 19, and those elements constitute an abstract idea, without integration into a practical application or significantly more, as described above. Claim 9 does add additional elements of a memory that is capable of storing asset attribute data and a processor configured to perform the steps described above. This judicial exception is not integrated into a practical application because the additional elements of a memory and processor, the "system" is merely included in the claim language as a tool to perform the abstract idea, and therefore fails for reasons set forth in MPEP 2106.05 (f). The other elements do no change or improve the memory or processor in any technical solution to a problem that is inherently in the memory or processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory and processor are mere tools to apply the abstract idea.

The new amendments provided for all independent claims, do not include any additional elements, but merely add more method steps that comprise additional abstract ideas. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2005/0278063 A1 Hersh et al.

Regarding claim 1, Hersh discloses a method for selecting a transportation asset for use by a transportation asset management system (Hersh Abstract, assigning shipping assets), the method comprising: 
receiving at the transportation asset management system from a remote client an order for a shipment, the order including shipment attribute data (Hersh Para. [0010] enabling shipment of goods; Para. [0087] the carrier, shipper and new shipment all create a profile, and the new shipment, shown in Fig. 7 as 114, includes information about the goods); 
receiving, at the transportation asset management system, for each of a plurality of transportation assets, asset attribute data (Hersh Para. [0010] carriers participate in the assignment of assets, proximity, region, date constraints; Para. [0087] the carrier, shipper and new shipment all create a profile, and the carrier profile, shown in Fig. 7 as 110, includes information about the carrier, including if there are permanent links between driver and tractor trailer, and this information is used in the asset management database); 
automatically selecting by the transportation asset management system one or more weighting factors based on the shipment attribute data of the order from predetermined weighting factors (Hersh Fig. 1, shipper database, includes DC data, favorite carrier and KPI profile; Para. [0087] the asset management receives information from both the carrier and shipper, and uses their preference factors matched with a shipment to Book and match based on all the factors), each of the one or more weighting factors associated with a , and each asset attribute data having one or more associated predetermined weighting factors (Hersh Para. [0075] shipper database includes the ability to rank the attributes based on the desired shipper preferences, the carrier is also able to record information in the asset management, and the information are attributes used to determine preference for the shipper and type of shipment); 
determining by the transportation asset management system, for each of the plurality of transportation assets, an asset rating value based on the asset attribute data and the one or more weighting factors (Hersh Para. [0010] the list of sorted based on attributes, including price; Para. [0030-0031] the factors are either entered manually or automatically, and those factors are used to rank and match the top ranked); 
based on the determined asset rating values, automatically selecting by the transportation asset management system one of the plurality of transportation assets for use in transporting the shipment (Hersh Para. [0010] when the carrier and shipper are in agreement over the terms, the transaction is booked; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed), 
automatically selecting one of the plurality of transportation assets includes automatically selecting a trailer or a container for use in transporting the shipment (Hersh Para. [0050] based on the capacity of the cargo load, a specific trailer is selected in order handle the shipment; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed); and 
updating by the transportation asset management system a database of the transportation asset management system to assign the selected one of the plurality of transportation assets to the shipment (Hersh Para. [0050-0051] selection of the necessary vehicle, and matching with carrier, transporter; Para. [0031] the process may be manual or automatic; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed; Fig. 7, books, tracks, bills and sends a report to all parties).

Regarding claim 2, Hersh discloses the method according to claim 1, wherein: the asset attribute data for each of the plurality of transportation assets includes data associated with at least two attributes of the transportation asset each having a respective weighting factor (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0032] the KPI uses performance, transit time and price as factors; Para. [0074] the carrier database includes contact information, route, availability and pricing; Fig. 1 carrier database); and 
determining the asset rating value based on the asset attribute data comprises weighting each of the at least two attribute by the respective weighting factor for (Hersh Para. [0089-0090] the asset management takes information from all aspects, uses their weighting factors, and determines the highest, most compatible match, selects, and send out the booking information to begin the shipping process).

Regarding claim 3, Hersh discloses the method according to claim 1, wherein the asset attribute data for each of the plurality of transportation assets includes data associated with one or more attributes of the transportation asset (Hersh Fig. 1, carrier database with information input by carrier), the one or more attributes comprising one or more of: a time since the asset was last used; a mileage of the last shipment (Hersh Para. [0058] range of mileage); a number of shipments in a define time period; a total mileage of the asset in a defined time period; a total mileage of the asset; an age of the asset; a time until a next scheduled maintenance; a type of the asset; a make or model of the asset (Hersh Para. [0029] equipment type needed; Para. [0036]); a location of the asset (Hersh Para. [0029] state/region serviced); and a state of the asset.

Regarding claim 4, Hersh discloses the method according to claim 2, further comprising, prior to determining the asset rating value, determining the weighting factors (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0074] the carrier database includes contact information, route, availability and pricing).

Regarding claim 6, Hersh discloses the method according to claim 1, wherein the shipment attribute data comprises at least one of: a type of goods in the shipment; a customer associated with the shipment (Hersh Para. [0052] shipper may include favorite carriers); a distance of the shipment; a delivery date or time of the shipment; and a destination location of the shipment (Hersh Para. [0027] the DC includes location of goods, final delivery location).

Regarding claim 7, Hersh discloses the method according to claim 1, wherein automatically selecting the one of the plurality of transportation assets for use in transporting the shipment comprises selecting the one of the plurality of assets having the highest determined rating value (Hersh Para. [0076] the shipment database inputs the information from the carrier and shipper, and matches based on the factor inputs and matches the carrier and shipper and books the transaction).

Regarding claim 8, Hersh discloses the method according to claim 1, further comprising tracking by transportation asset management system the automatically selected transportation asset for ongoing tracking of the shipment (Hersh Para. [0080] the results, which matches shipper and carrier, further includes tracking of the loaded goods in transit, may include GPS).

Regarding claim 9, Hersh discloses a transportation asset management system for selecting a transportation asset (Hersh Abstract, assigning shipping assets), the transportation asset management system comprising: 
a memory storing asset attribute data for a plurality of transportation assets (Hersh Para. [0023-0024] the computer may contain embedded memory); 
a processor in communication with the memory (Hersh Para. [0023-0024] the computer communicates with the database, and processes the information) and configured to: 
receive from a remote client an order for a shipment, the order including shipment attribute data (Hersh Para. [0010] enabling shipment of goods; Para. [0087] the carrier, shipper and new shipment all create a profile, and the new shipment, shown in Fig. 7 as 114, includes information about the goods); 
receive from the memory the asset attribute data for each of the plurality of transportation assets (Hersh Para. [0010] carriers participate in the assignment of assets, proximity, region, date constraints; Para. [0087] the carrier, shipper and new shipment all create a profile, and the carrier profile, shown in Fig. 7 as 110, includes information about the carrier, including if there are permanent links between driver and tractor trailer, and this information is used in the asset management database); 
automatically select one or more weighting factors based on the shipment attribute data of the order from predetermined weighting factors (Hersh Fig. 1, shipper database, includes DC data, favorite carrier and KPI profile; Para. [0087] the asset management receives information from both the carrier and shipper, and uses their preference factors matched with a shipment to Book and match based on all the factors), each of the one or more weiqhtinq factors associated with a respective one of the asset attribute data, and each asset attribute data having one or more associated predetermined weighting factors (Hersh Para. [0075] shipper database includes the ability to rank the attributes based on the desired shipper preferences, the carrier is also able to record information in the asset management, and the information are attributes used to determine preference for the shipper and type of shipment); 
determine, for each of the plurality of transportation assets, an asset rating value based on the asset attribute data and the one or more weighting factors (Hersh Para. [0010] the list of sorted based on attributes, including price; Para. [0030-0031] the factors are either entered manually or automatically, and those factors are used to rank and match the top ranked); 
based on the determined asset rating values, automatically select one of the plurality of transportation assets for use in transporting the shipment (Hersh Para. [0010] when the carrier and shipper are in agreement over the terms, the transaction is booked; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed); and 
update a database of the transportation asset management system to assign the selected one of the plurality of transportation assets to the shipment (Hersh Para. [0050] based on the capacity of the cargo load, a specific trailer is selected in order handle the shipment; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed); 
wherein the processor being configured to automatically select one of the plurality of transportation assets includes the processor being configured to automatically select a trailer or a container for use in transporting the shipment (Hersh Para. [0050-0051] selection of the necessary vehicle, and matching with carrier, transporter; Para. [0031] the process may be manual or automatic; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed; Fig. 7, books, tracks, bills and sends a report to all parties).

Regarding claim 10, Hersh discloses the system according to claim 9, wherein: the asset attribute data stored in the memory for each of the plurality of transportation assets includes data associated with at least two attributes of the (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0032] the KPI uses performance, transit time and price as factors; Para. [0074] the carrier database includes contact information, route, availability and pricing; Fig. 1 carrier database); and 
the processor being configured to determine the asset rating value based on the asset attribute data comprises the processor being configured to weigh each of the at least two attribute by the respective weighting factor for the attribute (Hersh Para. [0089-0090] the asset management takes information from all aspects, uses their weighting factors, and determines the highest, most compatible match, selects, and send out the booking information to begin the shipping process).

Regarding claim 11, Hersh discloses the system according to claim 9, wherein the asset attribute data stored in the memory for each of the plurality of transportation assets includes data associated with one or more attributes of the transportation asset (Hersh Fig. 1, carrier database with information input by carrier), the one or more attributes comprising one or more of: a time since the asset was last used; a mileage of the last shipment (Hersh Para. [0058] range of mileage); a number of shipments in a define time period; a total mileage of the asset in a defined time period; a total mileage of the asset; an age of the asset; a time until a next scheduled maintenance; a type of the asset; a make or model of the asset (Hersh Para. [0029] equipment type needed; Para. [0036]); a (Hersh Para. [0029] state/region serviced); and a state of the asset.

Regarding claim 12, Hersh discloses the system according to claim 10, wherein the processor is further configured to, prior to determining the asset rating value, determine the weighting factors (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0074] the carrier database includes contact information, route, availability and pricing).

Regarding claim 14, Hersh discloses the system according to claim 9, wherein the shipment attribute data comprises at least one of: a type of goods in the shipment; a customer associated with the shipment (Hersh Para. [0052] shipper may include favorite carriers); a distance of the shipment; a delivery date or time of the shipment; an origin location of the shipment; and a destination location of the shipment (Hersh Para. [0027] the DC includes location of goods, final delivery location).

Regarding claim 15, Hersh discloses the system according to claim 9, wherein the processor being configured to automatically select the one of the plurality of transportation assets for use in transporting the shipment comprises the processor being configured to select the one of the plurality of assets having the highest determined rating value (Hersh Para. [0076] the shipment database inputs the information from the carrier and shipper, and matches based on the factor inputs and matches the carrier and shipper and books the transaction).

Regarding claim 16, Hersh discloses the system according to claim 9, wherein the processor is further configured track the automatically selected transportation asset for ongoing tracking of the shipment (Hersh Para. [0080] the results, which matches shipper and carrier, further includes tracking of the loaded goods in transit, may include GPS).

Regarding claim 17, Hersh discloses the system according to claim 9, wherein database is included in the memory of the transportation asset management system (Hersh Para. [0023-0024] the computer may contain embedded memory; Fig. 1, the database found on a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0278063 A1 Hersh et al. in view of US 2016/0203440 A1 Burnett.

Regarding claim 19, Hersch teaches a method for selecting a transportation asset for use by a transportation asset management system (Hersh Abstract, assigning shipping assets), the method comprising: 
receiving at the transportation asset management system from a remote client an order for a shipment, the order including shipment attribute data (Hersh Para. [0010] enabling shipment of goods; Para. [0087] the carrier, shipper and new shipment all create a profile, and the new shipment, shown in Fig. 7 as 114, includes information about the goods); 
receiving at the transportation asset management system, for each of a plurality of transportation assets, asset attribute data (Hersh Para. [0010] carriers participate in the assignment of assets, proximity, region, date constraints; Para. [0087] the carrier, shipper and new shipment all create a profile, and the carrier profile, shown in Fig. 7 as 110, includes information about the carrier, including if there are permanent links between driver and tractor trailer, and this information is used in the asset management database); 
automatically selecting by the transportation asset management system one or more weighting factors based on the shipment attribute data of the order from predetermined weighting factors , each of the one or more weighting factors associated with a , and each asset attribute data having one or more associated predetermined weighting factors (Hersh Para. [0075] shipper database includes the ability to rank the attributes based on the desired shipper preferences, the carrier is also able to record information in the asset management, and the information are attributes used to determine preference for the shipper and type of shipment); 
determining by the transportation asset management system, for each of the plurality of transportation assets, an asset rating value based on the asset attribute data and the one or more weighting factors (Hersh Para. [0010] the list of sorted based on attributes, including price; Para. [0030-0031] the factors are either entered manually or automatically, and those factors are used to rank and match the top ranked; Para. [0074] the carrier database includes contact information, route, availability and pricing; Fig. 1 carrier database); 
based on the determined asset rating values, determining by the transportation asset management system one or more of the plurality of assets as recommended assets (Hersh Para. [0010] when the carrier and shipper are in agreement over the terms, the transaction is booked; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed); 
receiving from the remote client a selection of one of the plurality of assets for use in transporting the shipment (Hersh Para. [0050] based on the capacity of the cargo load, a specific trailer is selected in order handle the shipment; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed; Para. [0080] the results, which matches shipper and carrier, further includes tracking of the loaded goods in transit, may include GPS); 
updating by the transportation asset management system a database of the transportation asset management system to assign the selected one of the plurality of transportation assets to the shipment (Hersh Para. [0050-0051] selection of the necessary vehicle, and matching with carrier, transporter; Para. [0031] the process may be manual or automatic; Para. [0082] Step 36, pre-book shipping asset with shipment order, and then  step 38 the automatic match is sent to the carrier and shipper, and when agreed upon, the contract is confirmed; Fig. 7, books, tracks, bills and sends a report to all parties). 
Hersh fails to explicitly disclose in response to determining that the selected one of the plurality of assets is not included in the recommended assets, prompting at the remote device for a reason for selecting the selected one of the plurality of assets; receiving from the remote device a response to the prompt setting out the reason; and based on the response, revising by the transportation asset management system at least one of the one or more predetermined weighting factors utilized to determine the asset rating values, or the asset attribute data. 
Burnett is in the field of shipper/carrier optimization (Burnett Abstract, platform to match shipper and carrier) and teaches in response to determining that the (Burnett Para. [0029] all of the information may be presented to the carrier, and with that information, the carrier may choose to decline because their desired package is not an option); receiving from the remote device a response to the prompt setting out the reason (Burnett Para. [0035] the suggestion may be declined, and then the search may be tailored differently, and other options may be presented) and based on the response, revising by the transportation asset management system at least one of the one or more predetermined weighting factors utilized to determine the asset rating values, or the asset attribute data (Burnett Para. [0035] the suggestion may be declined, and then the search may be tailored differently, and other options may be presented). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hersh with the selection, response and criteria for optimization based on the response of Burnett. The motivation for doing so would be to optimize the cost of shipping, which is done by reducing time to find a carrier, and reduce overhead payments to third parties, while also giving the shipper complete control over their desired carrier, while also providing feedback to the system with a reason for their deviation (Burnett Para. [0003]).

Regarding claim 20, modified Hersh teaches the method according to claim 19, wherein: the asset attribute data for each of the plurality of transportation assets (Hersh Para. [0031] the shipper may select from a variety of factors, and list in order of importance; Para. [0032] the KPI uses performance, transit time and price as factors; Para. [0074] the carrier database includes contact information, route, availability and pricing; Fig. 1 carrier database); and determining the asset rating value based on the asset attribute data comprises weighting each attribute by the respective weighting factor for that attribute (Hersh Para. [0089-0090] the asset management takes information from all aspects, uses their weighting factors, and determines the highest, most compatible match, selects, and send out the booking information to begin the shipping process). 

Regarding claim 21, modified Hersh teaches the method according to claim 19. Hersh fails to explicitly disclose wherein prompting for a reason comprises providing at the remote client a predefined list of reasons, and receiving a response comprises receiving from the remote client a selection of one of the reasons in the predefined list of reasons. 
Burnett teaches wherein prompting for a reason comprises providing at the remote client a predefined list of reasons, and receiving a response comprises receiving from the remote client a selection of one of the reasons in the predefined list of reasons (Burnett Para. [0029] decline of suggested list, reason code is and explanation for decline; the reason may be selected from a drop down menu). 
(Burnett Para. [0003]).

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.
Regarding 101, Applicant specifically regards the claim limitation ”updating by the transportation asset management system a database of the transportation asset management system to assign the selected one of the plurality of transportation assets to the shipment” and that this method integrate the ideas into a practical application that
-Transportation assets are automatically selected
-Assigned to a particular shipment
-Which leads to the transportation asset can be ready and deployed to be loaded, and deliver the shipment, and cannot be subsequently assigned to another shipment.

Next Applicant specifies claim limitation “based on the response, revising by the transportation asset management system at least one of the one or more weighting factors utilized to determine the asset rating values, or the asset attribute data” in combination with “automatically selecting by the transportation asset management system, one or more weighting factors based on the shipment attribute data of the order for predetermined weighting factors, each of the one or more weighing factors associated with a respective one of the asset attribute data, and each asset attribute data having one or more associated predetermined weighting factors”. Applicant states 
-updating the weighting factors to determine asset rating values based on user feedback; and that this would be better able to predict over time what transportation asset to select for a shipment and thereby provides “technology based solution”

Therefore, all claims remain rejected n 35 USC 101.

Regarding 102, Applicant states that Hersh fails to disclose weighting factors automatically being determined. Examiner would disagree in that when a carrier and shipper are both searching, they have individual profiles, and those profiles are able to determine which weighing factors are most important to them individually. Maybe Shipper 1 wants the fastest route, whereas Shipper 2 wants the most reliable, and Carrier 1 only wants to drive within a 50 mile radius and   Carrier 2 doesn’t take loads under a certain size. These are all factors found within the profiles of the carrier and shipper, and used in determining the value to each, and to match the two together. This is further discussed in Hersh Para 
Next, Applicant states that “selecting a trailer or container” is not found in Hersh. Hersh is able to disclose in Para. [0050-0051] that the specific trailer is selected based on the size of the cargo, since a truck would not be able to handle a load needed for a tractor trailer. Further, in Hersh Para. [0082] step 38 discusses automatically matching a carrier to a shipper, and sending that match to the both parties. Therefore, the claims remain rejected under Hersh. 
Regarding 103, Applicant argues that the claim limitation “based on the response, revising by the transportation asset management system at least one of the one or more predetermined weighting factors utilized to determine the asset rating values, or the asset attribute data” would indicate that the response would change the predetermined weighting factors. Examiner would note the possibility that the response, and reasoning may notify the end user with the reason, and through the asset management system may revise their weighting factors, to be a new profile. Since the claim limitations do not give the transportation asset management system any intelligent design, but is merely a system that may hold information, and uses that information for a ranking system, there is not enough details to overcome the art found in Burnett. Burnett also discloses in Para. [0035] that when a carrier is declines, other potential carriers can be presented, meaning that something in the system has been 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0051941 A1 Bell teaches managing products, shipment and matching the two.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/DENNIS W RUHL/Primary Examiner, Art Unit 3687